—In a matrimonial action in which the parties were divorced by judgment entered November 5, 1980, the plaintiff husband appeals from an order of the Supreme Court, Westchester County (Coppola, J.), dated August 19, 1985, which (1) granted his motion for a modification of the child support provisions of the judgment of divorce only to the extent of reducing the required payments from $300 per week to $200 per week, (2) awarded the defendant wife $7,025 in arrears, and (3) awarded the defendant $5,000 in counsel fees.
Ordered that the order is affirmed, with costs.
The evidence adduced at the hearing does not support a greater reduction of the plaintiff’s child support obligations than was granted by Special Term. Furthermore, we find no abuse of discretion in the court’s award to the wife of child support arrears and reasonable counsel fees (Domestic Rela*695tions Law § 237 [b]). Niehoff, J. P., Kunzeman, Kooper and Sullivan, JJ., concur.